Ao 98(Rev 01/09)@@§&“?¢: Md@no®i@€a@izos))Document 9 Filed on 03/22/19 in TXSD Page 1 of 1 _

 
 

 

Southern Dlstrlct OfTexas

UNITED STATES DISTRICT COURT F'LED

 

SoUTHERN DISTRICT oF TEXAS MAR 2 2 2019
United States of America § David J, Brad|ey’ Clerk‘
V. -4
) Case No. 7:19-CR-00501-001
LEoNEL IULIAN LoPEz, JR. )
Defendant )

DEFENDANT’S APPEARANCE BOND

To obtain the defendant’s release, we jointly and severally agree to forfeit the following cash or other property to
the United States of America if this defendant fails to appear as required for any court proceeding or for the Service of any
sentence imposed as may be noticed or ordered by any court, or fails to comply with any conditions of release set by the

COuI't COnSldCI`il]g thiS matter (describe the cash ar other property and any claim, lien, mortgage, or other encumbrance on it):
$ 30 000.00 UNSECURED , and there has been deposited in the Registry of the Court the sum of $ NA in cash.

 

Ownership. We declare under penalty of perjury that we are the sole owners of this property and that it is not subject to any claim, lien,
mortgage, or other encumbrance except as disclosed above. Wc promise not to sell, mortgage, or otherwise encumber the property, or do anything
to reduce its value while this agreement is in effect. We deposit with the court the following ownership documents, including any encumbrance
documents (list all documents and submit as attachments).'

Surety Information. We understand that the court and the United States of America will rely on the surety information in approving this
agreement

Conditions ofRelease. We state that we have either read all court-ordered conditions of release imposed on the defendant or had them
explained to us.

Exoneration of sureties This agreement is satisfied and ends if the defendant is exonerated on all charges or, if convicted, the defendant
reports to serve any sentence imposed.

Forfeiture. If the defendant fails to obey all conditions of release, court notices, and orders to appear, the court will immediately order the
property forfeited and on motion of the United States of America may order ajudgment of forfeiture against the signing parties and their
representatives, jointly and severally, including interest and costs.

I swear under penalty of perjury that the above information is true nd agree to the conditions of this agreement.

Date: 3/22/19 /\3 1
Defendam's slgrlérure/LEONEL JULIAN LoPEZ, JR.

 

 

 

Co-Suretor ’s signature Co-Suretor ’s signature
Sworn and signed before me. DA VID J BRADLEY, CLERK OF COURT
aj M%w<_/
Date: 3/22/19 J amc Le}j(a, l#puty Clerk

Approved. ;

J. tt cker, U.S. Magistrate Judge

